Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on February 10, 2022. Claims 1, 7, and 13 are amended. Claims 2-3, 6, 8-9, 12, 14-15, and 18 are canceled. Examiner withdraws 35 USC 101 rejection as necessary corrections were made to the claims.
Claims 1, 4-5, 7, 10-11, 13, 16-17, and 19 are pending.
Response to Arguments
Applicant's arguments filed on 02/10/2022 regarding 35 USC 103(a) type rejections for claims 1, 4-5, 7, 10-11, 13, 16-17, and 19 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
REASONS FOR ALLOWANCE
Claims 1, 4-5, 7, 10-11, 13, 16-17, and 19 are allowed.  
The prior art
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of multicasting the cluster parameters of the NVM cluster to the other nodes in the NVM cluster in response to initiating the cluster parameters; wherein submission and completion queues of the shared NVM on the other nodes in the NVM cluster are mapped to a memory controller using remote direct memory access (RDMA), wherein the details of the shared NVM on the other nodes in the NVM cluster include a RDMA over converged Ethernet (RoCE) network interface card (NIC) address of the other nodes in the NVM cluster that is used to access the shared NVM on the other nodes in the NVM cluster by other nodes in the NVM cluster, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455